DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 7, line 1, “the magnetic portion” should be –each magnetic portion--;
Claim 8, line 6, “first connection end” should be –second connection end--;

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ejiri et al. (10,390,416).
Regarding claims 1 and 17, Ejiri et al. disclose a connector, comprising:
a first connection end (20, figure 1);
a second connection end (10, figure 1) detachably connected to the first connection end; and

Regarding claims 2 and 18, the anti-off part has an adsorption state and a failure status, wherein: the anti-off part is in an adsorption state, and the anti-off part generates an adsorption force for the first connection end and the second connection end to approach each other when the first connection end and the second connection end are powered on; the anti-off part is in a failure state, and the adsorption force of the anti-off part disappears when the first connection end and the second connection end are deenergized.
Regarding claim 3, the anti-off part comprises a magnetic portion and a magnetic conductive portion that are mutually adsorbable, and one of the magnetic portion and the magnetic conductive portion is disposed on the first connection end, and the other is disposed on the second connection end.
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez et al. (7,331,793).
Regarding claim 1, Hernandez et al. disclose a connector, comprising:
a first connection end (30, figure 4);
a second connection end (40, figure 4) detachably connected to the first connection end; and

Regarding claim 2, the anti-off part has an adsorption state and a failure status, wherein: the anti-off part is in an adsorption state, and the anti-off part generates an adsorption force for the first connection end and the second connection end to approach each other when the first connection end and the second connection end are powered on; the anti-off part is in a failure state, and the adsorption force of the anti-off part disappears when the first connection end and the second connection end are deenergized.
Regarding claim 5, the anti-off part comprises two magnetic portions that are mutually adsorbable, and one of the two magnetic portions is disposed on the first connection end, and the other is disposed on the second connection end.
Regarding claim 6, the magnetic portion comprises an electromagnetic coil powered by an external power source (column 4, lines 30-38).
Regarding claim 7, figures 5 and 6 show each magnetic portion comprises an electromagnetic coil, and the electromagnetic coil located on the first connection end is powered by the first connection end, and the electromagnetic coil located on the second connection end is powered by the second connection end.
Regarding claim 8, one end of the electromagnetic coil located on the first connection end is connected to the conductivity electrode of the first connection end, and the other end is grounded to form a first current loop;
.
6.	Claims 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodriguez et al. (10,097,743).
Regarding claim 9, Rodriguez et al. disclose a display screen, comprising:
a LCD module (208, figure 2 and column 7, lines 32-35) ;
a circuit board (206, figure 2) electrically connected to the LCD module;
a connecting line; and
a connector including a first connection end (200, figure 3), a second connection end (202, figure 3), and an anti-off part (214). The second connection end is detachably connected to the first connection end; the anti-off part is configured to restrict the first connection end and the second connection end from being separated from each other and disconnected when the first connection end and the second connection end are energized and conductive;
the first connection end of the connector is disposed on the circuit board, and the other is disposed at one end of the connecting line.
Regarding claim 10, the anti-off part has an adsorption state and a failure status, wherein: the anti-off part is in an adsorption state, and the anti-off part generates an 
Regarding claim 11, the anti-off part comprises a magnetic portion and a magnetic conductive portion that are mutually adsorbable, and one of the magnetic portion and the magnetic conductive portion is disposed on the first connection end, and the other is disposed on the second connection end.
	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (7,331,793)
Regarding claim 4, Hernandez et al. disclose the claimed invention as described above except for the magnetic conductive portion is made of iron or stainless steel.  It would have been obvious to one having ordinary skill in the art at the time the invention .
9.	Claims 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (7,331,793) in view of Rodriguez et al. (10,097,743).
Regarding claim 9, Hernandez et al. disclose:
a circuit board (22, figure 2);
a connecting line; and
a connector including a first connection end (30, figure 4), a second connection end (40, figure 4), and an anti-off part (14 and 44, figure 4). The second connection end is detachably connected to the first connection end; the anti-off part is configured to restrict the first connection end and the second connection end from being separated from each other and disconnected when the first connection end and the second connection end are energized and conductive;
the first connection end of the connector is disposed on the circuit board, and the other is disposed at one end of the connecting line.
Hernandez et al. disclose the claimed invention as described above except for a LCD module.  

Regarding claim 10, Hernandez et al. disclose the anti-off part has an adsorption state and a failure status, wherein: the anti-off part is in an adsorption state, and the anti-off part generates an adsorption force for the first connection end and the second connection end to approach each other when the first connection end and the second connection end are powered on; the anti-off part is in a failure state, and the adsorption force of the anti-off part disappears when the first connection end and the second connection end are deenergized.
Regarding claim 12, Hernandez et al. disclose the claimed invention as described above except for the magnetic conductive portion is made of iron or stainless steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Hernandez et al. to have the magnetic conductive portion is made of iron or stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin 125 USPQ 416 for better connection.
 	Regarding claim 13, Hernandez et al. disclose the anti-off part comprises two magnetic portions that are mutually adsorbable, and one (14, figure 4) of the two magnetic portions is disposed on the first connection end, and the other (44, figure 4) is disposed on the second connection end.

 	Regarding claim 15, Hernandez et al. disclose the magnetic portion comprises an electromagnetic coil, and the electromagnetic coil located on the first connection end is powered by the first connection end, and the electromagnetic coil located on the second connection end is powered by the second connection end.
 	Regarding claim 16, Hernandez et al. disclose one end of the electromagnetic coil located on the first connection end is connected to the conductivity electrode of the first connection end, and the other end is grounded to form a first current loop;
one end of the electromagnetic coil located on the second connection end is connected to the conductivity electrode of the first connection end, and the other end is grounded to form a second current loop whose current direction is opposite to that of the first current loop.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
02/09/22.